DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in respond to Application No. 16/616362, filed on 11/22/2019. Claims 1-18 are currently pending and have been examined. Claims 1-18 have been rejected as follows.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suess et al. (US-20040150547), in view of Rubel et al. (US-20180259639) and in further view of Calabrese (US-20160109570).
Regarding claim 1, Suess et al. teaches A method of operation of a synthetic aperture radar (SAR) system 
comprising a SAR antenna (0061 “active phased array antenna”), 

spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam  (0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; fig. 1 “Swath width” corresponds to  beam spoiling because the swath width is increased and an aperture correspond to an antenna); 
transmitting a plurality of transmitted pulses by the SAR antenna (0050 “Ambiguities in range occur when the antenna receives at the same time echos which are generated from subsequent pulses and which therefore cannot be distinguished.”; 0026 “FIG. 9 shows a possible embodiment of a transmit aperture with transmissions via a stacked horn array.”; Generated from subsequent pulses corresponds to the subsequent pulses that are transmitted and then received as echos.) 
using the spoiled transmit beam (0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be ; 
dividing the SAR antenna into a plurality of azimuth apertures (0021 “FIG. 4 shows multiple receive apertures in azimuth and elevation”; 0025 “FIG. 8 shows a possible embodiment of an receive aperture”) 
receiving a plurality of back scattered pulses by the SAR antenna using a number M of multiple receive beams (0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.), 

each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”; Generated from subsequent pulses corresponds to the subsequent pulses that are transmitted and then received as echos. The echos correspond to backscattered pulses because the echos are generated by the pulses and are then received as a reflection.); 
processing data received by each of the number M of multiple receive beams (0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0093 “For the short pulse system the 
 to generate a number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”); and 
coherently combining two or more (0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) of the number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”) 

Suess et al. does not explicitly teach a SAR processor, and a SAR controller, by the SAR controller, entering a Spotlight SAR, imaging mode by the SAR controller, to form a Spotlight image and sub-images.

However, in a related field of endeavor, Rubel et al. teaches a SAR processor (Rubel et al. 0053 “In certain embodiments, the FPGA forms part of a software defined radio system . . . A typical software defined radio includes: a digital signal processing system, which is at least one processor configured by a digital signal processing software application), and a 
SAR controller, by the SAR controller (0049 “FIG. 3 illustrates that a Mission Control center can be used to interact with the at least one Ground Station and thereby control the operation of the constellation of satellites”; 0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one 
entering a Spotlight SAR imaging mode and entering a Spotlight SAR imaging mode by the SAR controller (0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one satellite includes a SAR system that utilizes superchirps, and operable to image in strip map and/or spotlight modes—that interfaces with a single ground station.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037). 

Suess et al. in view of Rubel et al. does not explicitly teach generate a number M of sub-images.
However, in a related field of endeavor, Calabrese teaches 
SAR antenna using a number M of multiple receive beams (Calabrese 0053 “The applicant then conceived a multi-beam and multi-temporal SAR acquisition technique”; 0070 “As shown in FIG. 4, the two radar beams transmitted and received in the two acquisition directions”), to generate a number M of sub-images by the (0100 “N stripmap images”) and 
combining two or more of the number M of sub-images  (0054 “stripmap mode into N elemental acquisitions in stripmap mode (with N>1) and to combine them so as to obtain SAR images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. in view of the imaging mode capabilities of Rubel et al. with the SAR imaging system of Calabrese for the advantage of 

Regarding claim 2, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 1.
Suess et al. teaches further comprising: compressing data (Suess et al. 0073 “Optionally, the resulting signal can be compressed using a BAQ like algorithm (BAQ Method of Block Adaptive Quantization [2])”)
 from the number M of multiple receive beams (Suess et al. 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered” 0029 “antenna and the RF electronic for transmitting or for receiving”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth”; The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.) 
However, in a related field of endeavor, Rubel et al. teaches SAR processor (Rubel et al. 0053 “The processor can take the form of an FPGA and/or a microprocessor”).
by the SAR processor (Rubel et al. 0053 “The processor can take the form of an FPGA and/or a microprocessor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037).

Regarding claim 4, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 1 
Suess et al. further teaches wherein 
receiving a plurality of received pulses by the SAR antenna (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”; The echos corresponds to a plurality of receiving pulses because the echos are generated by pulses and the plurality is explicit.) 
using a number M of multiple receive beams (0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered” 0029 “antenna and the RF electronic for transmitting or for receiving”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.)
 includes 
receiving a plurality of received pulses by a planar phased array (Suess et al. 0061 “Due to the mechanical pointing the selection of a new swath at a different range position needs more time than with a SAR system, which is equipped with an active phased array antenna.”; Fig. 8; Fig. 8 demonstrates the planar aspect of a phased array antenna because the antenna elements are on a plane.).  

Regarding claim 5, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 4.
Suess et al. further teaches wherein receiving a plurality of received pulses (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”) by a
 planar phased array (Suess et al. 0061 “Due to the mechanical pointing the selection of a new swath at a different range position needs more time than with a SAR system, which is equipped with an active phased array antenna.”; Fig. 8; Fig. 8 demonstrates the planar aspect of a phased array antenna because the antenna elements are on a plane.) includes 
receiving a plurality of received pulses (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”) by a 
planar phase array (Suess et al. 0061 “Due to the mechanical pointing the selection of a new swath at a different range position needs more time than with a SAR system, which is equipped with an active phased array antenna.”; Fig. 8; Fig. 8 demonstrates the planar aspect of a phased array antenna because the antenna elements are on a plane.)
comprising a plurality of antenna phase centers (Suess et al. 0076 “the distance of the phase centers of the sub-apertures in elevation”; The sub-apertures have phase centers.).  

Regarding claim 8, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 1.
Suess et al further teaches wherein 
processing data received by each of the number M of multiple receive beams (Suess et al. 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered” 0029 “antenna and the RF electronic for transmitting or for receiving”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.)
 to generate a number M of  (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”) by the 
processing data received by each of the number M of multiple receive beams (Suess et al. 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”) to generate a number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”)
 on- board one of a satellite, a spacecraft, and a space station (Suess et al. fig. 6 “satellite”)
Suess et al. does not explicitly teach sub-images and SAR processor.
However, in a related field of endeavor, Rubel et al. teaches SAR processor (Rubel et al. 0053 “The processor can take the form of an FPGA and/or a microprocessor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037).
Suess et al. in view of Rubel et al. does not explicitly teach generate a number M of sub-images.
However, in a related field of endeavor, Calabrese teaches 
SAR antenna using a number M of multiple receive beams (Calabrese 0053 “The applicant then conceived a multi-beam and multi-temporal SAR acquisition technique”; 0070 “As shown in FIG. 4, the two radar beams transmitted and received in the two acquisition directions”), to generate a number M of sub-images by the (0100 “N stripmap images”) and 
combining two or more of the number M of sub-images  (0054 “stripmap mode into N elemental acquisitions in stripmap mode (with N>1) and to combine them so as to obtain SAR images”).


Regarding claim 9, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 8.
Suess et al. further teaches further comprising: downlinking one or more of the number M of sub-images (Suess et al. 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered” 0029 “antenna and the RF electronic for transmitting or for receiving”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.)

by a communications antenna (Suess et al. 0063 “transmitted to the ground by (N.multidot.M) the number of receive sub-apertures”; The sub-apertures corresponds to the communication antenna.) 
to a ground terminal (Suess et al. 0066 “After this summation of the N signals from the N sub-apertures in the column only the M signals from the M columns have to be stored on board and then transmitted to the ground. This corresponds to a data reduction by a factor N”; Transmitting to the ground via satellite (Suess et al. fig. 6 “satellite”) is known as downlinking in the art.).  


The method of claim 8.
 Suess et al. further teaches wherein coherently combining two or more (Suess et al. 0036 “The echo received independently from each sub-aperture phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) of the number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”)

coherently combining two or more (Suess et al 0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) 
of the number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”) 
 on- board one of a satellite, a spacecraft, and a space station (Suess et al. fig. 6 “satellite”).

Suess et al. does not explicitly teach to form a Spotlight image and sub-images.
However, in a related field of endeavor, Rubel et al. teaches to form a Spotlight image (0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one satellite includes a SAR system that utilizes superchirps, and operable to image in strip map and/or spotlight modes—that interfaces with a single ground station.”).
Suess et al. in view of Rubel et al. does not explicitly teach generate a number M of sub-images.

SAR antenna using a number M of multiple receive beams (Calabrese 0053 “The applicant then conceived a multi-beam and multi-temporal SAR acquisition technique”; 0070 “As shown in FIG. 4, the two radar beams transmitted and received in the two acquisition directions”), to generate a number M of sub-images by the (0100 “N stripmap images”) and 
combining two or more of the number M of sub-images  (0054 “stripmap mode into N elemental acquisitions in stripmap mode (with N>1) and to combine them so as to obtain SAR images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. in view of the imaging mode capabilities of Rubel et al. with the SAR imaging system of Calabrese for the advantage of rapid switching of the acquisition direction and achieving better azimuth resolutions (Calabrese 0033-0034).

Regarding claim 11, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 10.
Suess et al. further teaches further comprising: 
by a communications antenna (Suess et al. 0063 “transmitted to the ground by (N.multidot.M) the number of receive sub-apertures”; The sub-apertures corresponds to the communication antenna.)
to a ground terminal (Suess et al. 0066 “After this summation of the N signals from the N sub-apertures in the column only the M signals from the M columns have to be stored on board and then transmitted to the ground. This corresponds to a data reduction by a factor N”; Transmitting to the ground via satellite (Suess et al. fig. 6 “satellite”) is known as downlinking in the art.).  
Suess et al. does not explicitly teach Spotlight image. 
downlinking the Spotlight image (Rubel et al. 0055 “SAR imaging platform using a processing system 418 and/or stored in a storage device 420 for transmission via a downlink.”; 0048 “SAR system that utilizes superchirps and can operate in strip map and/or spotlight modes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037). 

Regarding claim 12, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 1.
Suess et al. further teaches wherein spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam includes broadening a transmit beam of the SAR antenna to form a spoiled transmit beam (Suess et al. 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; fig. 1 “Swath width” corresponds to  beam spoiling because the swath width is increased and an aperture correspond to an antenna).  

Regarding claim 13, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 1.
 Suess et al. further teaches wherein spoiling a transmit beam of the SAR antenna to form a spoiled transmit beam (Suess et al. 0028 “The SAR instrument architecture according to the invention  includes 
applying a phase shift to an antenna panel of the SAR antenna (Suess et al. 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; fig. 1 “Swath width”; 0071 “Correction of this time variant phase shift for the different times in the transmit pulse by introduction of a adapted frequency dependent phase shift to each echo signal”; 0093 “which implements to proper beam steering for every section within the pulse”); 

Regarding claim 14, Suess et al. teaches A method of operation of a synthetic aperture radar (SAR) system comprising a 
SAR antenna (0061 “active phased array antenna”), a

 the method comprising: 

transmitting a plurality of transmitted pulses by the SAR antenna (0026 “FIG. 9 shows a possible embodiment of a transmit aperture with transmissions via a stacked horn array”)
using a transmit beam (0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be ; 
dividing the SAR antenna into a plurality of azimuth apertures by the SAR controller (0028 “SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth”; The apertures correspond to the antenna because the apertures transmit and receive);  
spoiling a number M of multiple receive beams (0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; fig. 1 “Swath width” corresponds to  beam spoiling because the swath width is increased and an aperture correspond to an antenna; 
receiving a plurality of backscattered pulses (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”; The echos correspond to backscattered because they are the received or reflected pulses that received from the transmission pulses.) by the SAR antenna using the number M of multiple receive beams (Suess et al. 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple , 
each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (0050 “the antenna receives at the same time echos which are generated from subsequent pulses”; Generated from subsequent pulses corresponds to the subsequent pulses that are transmitted and then received as echos. The echos correspond to backscattered pulses because the echos are generated by the pulses and are then received as a reflection.)
processing data received by each of the number M of multiple receive beams to generate a number M of (0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0063 “In the processing of the SAR data to an image the different receive signals have to be combined.” 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”); and 
coherently combining two or more (Suess et al. 0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) of the number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”)

Suess et al. does not explicitly teach SAR processor, and a SAR controller, entering a Spotlight SAR imaging mode by the SAR controller, sub-images and form a Spotlight image.
However, in a related field of endeavor, Rubel et al. teaches SAR processor (0053 “The processor can take the form of an FPGA and/or a microprocessor”), and a 
SAR controller (0049 “FIG. 3 illustrates that a Mission Control center can be used to interact with the at least one Ground Station and thereby control the operation of the constellation of satellites”; 0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one satellite includes a SAR system that utilizes superchirps, and operable to image in strip map and/or spotlight modes—that interfaces with a single ground station.”; The Mission Control Center and its relevant features to control the SAR system, for example switching between imaging modes, correspond to the SAR controller because the features control the operations of the SAR system.),
form a Spotlight image and entering a Spotlight SAR imaging mode by the SAR controller (0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one satellite includes a SAR system that utilizes superchirps, and operable to image in strip map and/or spotlight modes—that interfaces with a single ground station.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037).
Suess et al. in view of Rubel et al. does not explicitly teach generate a number M of sub-images.
However, in a related field of endeavor, Calabrese teaches 
SAR antenna using a number M of multiple receive beams (Calabrese 0053 “The applicant then conceived a multi-beam and multi-temporal SAR acquisition technique”; 0070 “As shown in FIG. 4, the two radar beams transmitted and received in the two acquisition directions”), to generate a number M of sub-images by the (0100 “N stripmap images”) and 
combining two or more of the number M of sub-images  (0054 “stripmap mode into N elemental acquisitions in stripmap mode (with N>1) and to combine them so as to obtain SAR images”).


Regarding claim 15, Suess et al. teaches A SAR system comprising:
a SAR antenna(Suess et al. 0061 “active phased array antenna”);

 a communications antenna (Suess et al. 0063 “transmitted to the ground by (N.multidot.M) the number of receive sub-apertures”; The sub-apertures corresponds to the communication antenna.); and
; 
spoil a transmit beam of the SAR antenna to form a spoiled transmit beam (Suess et al. 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; fig. 1 “Swath width” corresponds to beam spoiling because the swath width is increased and an aperture correspond to an antenna; 0030 “In order to produce a larger imaged swath width, the size of the transmit aperture in elevation h.sub.tx must be smaller than in a conventional SAR system.”;  The swath width has been widened as shown in fig. 1 and an aperture correspond to an antenna); 
transmit a plurality of transmitted pulses by the SAR antenna (0050 “Ambiguities in range occur when the antenna receives at the same time echos which are generated from subsequent pulses and which therefore cannot be distinguished.”; 0026 “FIG. 9 shows a possible embodiment of a transmit aperture with transmissions via a stacked horn array.”; Generated from subsequent pulses corresponds to the subsequent pulses that are transmitted and then received as echos.) 
using the spoiled transmit beam (Suess et al. 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; fig. 1 “Swath width”; 0030 “In order to produce a larger imaged swath width, the size of the transmit aperture in elevation h.sub.tx must be smaller than in a conventional SAR system.”;  The swath width has been widened as shown in fig. 1 and an aperture correspond to an antenna); 
divide the SAR antenna into a plurality of azimuth apertures (Suess et al. 0028 “SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth”; The apertures correspond to the antenna because the apertures transmit and receive); 
receive a plurality of backscattered pulses by the SAR antenna using a number M of multiple receive beams (0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”; 0029 “antenna and the RF electronic for transmitting or for receiving”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.), 
each of the plurality of backscattered pulses corresponding to a respective one of the plurality of transmitted pulses (0050 “the antenna receives at the same time echos which are generated from subsequent pulses”; Generated from subsequent pulses corresponds to the subsequent pulses that are transmitted and then received as echos. The echos correspond to backscattered pulses because the echos are generated by the pulses and are then received as a reflection.); 
process data received by each of the number M of multiple receive beams (0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth.”), to
 generate a number M of sub-images by the SAR processor (Suess et al. 0063 “In the processing of the SAR data to an image the different receive signals have to be combined”);
coherently combine two or more (0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function and then coherently combined with the signals from the other receive apertures in the preprocessing.”) of the number M of (0063 “In the processing of the SAR data to an image the different receive signals have to be combined.”; 0074 “With this signal a conventional SAR image processing has to be performed in order to form SAR images from the raw data.”)  

Suess et al. does not explicitly teach a SAR processor, a SAR controller to: place the SAR system in a Spotlight SAR imaging mode, sub-images and to form a Spotlight image. 
However, in a related field of endeavor, Rubel et al. teaches a 
SAR processor (Rubel et al. 0053 “The processor can take the form of an FPGA and/or a microprocessor”), a 
SAR controller to: place the SAR system in a Spotlight SAR imaging mode (0049 “FIG. 3 illustrates that a Mission Control center can be used to interact with the at least one Ground Station and thereby control the operation of the constellation of satellites”; 0048 “FIG. 3 illustrates an imaging , and 
to form a Spotlight image (0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one satellite includes a SAR system that utilizes superchirps, and operable to image in strip map and/or spotlight modes—that interfaces with a single ground station.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037). 
Suess et al. in view of Rubel et al. does not explicitly teach generate a number M of sub-images.
However, in a related field of endeavor, Calabrese teaches 
SAR antenna using a number M of multiple receive beams (Calabrese 0053 “The applicant then conceived a multi-beam and multi-temporal SAR acquisition technique”; 0070 “As shown in FIG. 4, the two radar beams transmitted and received in the two acquisition directions”), to generate a number M of sub-images by the (0100 “N stripmap images”) and 
combining two or more of the number M of sub-images  (0054 “stripmap mode into N elemental acquisitions in stripmap mode (with N>1) and to combine them so as to obtain SAR images”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. in view of the imaging mode capabilities of Rubel et al. with the SAR imaging method of Calabrese for the advantage of rapid switching of the acquisition direction (Calabrese 0033). 

Regarding claim 16, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The SAR system of claim 15.
Suess et al., further teaches wherein the SAR antenna is a spaceborne SAR antenna (Suess et al. fig. 6 “satellite”).  

 
Regarding claim 18, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The SAR system of claim 15.
Suess et al. further teaches wherein the SAR antenna comprises a plurality of antenna panels (0020 “FIG. 3 shows the effective phase center location when using multiple receive apertures in azimuth,”), the 
SAR system operable to apply to each of the plurality of antenna panels a respective phase shift (0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function.”), the 
respective phase shift (0036 “The echo received independently from each sub-aperture is phase shifted by a time and frequency dependent phase function.”) selected to cause a broadening of a beam of the SAR antenna (0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered between -3 dB points in elevation of the transmit aperture as displayed in FIG. 1”; fig. 1 “Swath width”; The increased swath width corresponds to a broadening of a beam because the processing of the signals of the multiple apertures with regards to the phase shift effectively broadens the beam, which is known as beam spoiling.).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Suess et al. (US-20040150547), in view of Rubel et al. (US-20180259639), in further view of Calabrese (US-20160109570), and in further view of Lancashire et al. (US-6255987).

Regarding claim 3, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 2.
Suess et al. further teaches wherein compressing data from the number M of multiple receive beams (Suess et al. 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered”; 0028 “The SAR instrument architecture according to the invention combines a separate transmit aperture with multiple receive apertures in elevation as well as in azimuth”; 0029 “antenna and the RF electronic for transmitting or for receiving”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.) by the 
SAR processor includes performing a Block Adaptive Quantization (BAQ) (Suess et al. 0073 “Optionally, the resulting signal can be compressed using a BAQ like algorithm (BAQ Method of Block Adaptive Quantization [2])”) 
Suess et al., in view of Rubel et al. and in further view of Calabrese does not explicitly teach 
However, in a related field of endeavor, Lancashire et al. teaches performing a Block Adaptive Quantization (BAQ) to 4 bits (column 6, line 7 “The values shown are for 4 -bit BAQ”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the BAQ of Suess et al. in view of the imaging mode capabilities .  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suess et al. (US-20040150547), in view of Rubel et al. (US-20180259639), in further view of Calabrese (US-20160109570), and in further view of Kullstam et al. (US-20120068880).

Regarding claim 6, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The method of claim 1 .
Suess et al. further teaches wherein receiving a plurality of received pulses by the SAR antenna (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”) using 
a number M of multiple receive beams (Suess et al. 0093 “For the short pulse system the resulting receive beam pattern can always be pointed to the direction from which the echo originates”; 0037 “Effectively the processing of the signals of the multiple receive apertures can be regarded as a multiple beam forming process were the resulting beams are steered” 0029 “antenna and the RF electronic for transmitting or for receiving”;  The multiple receive apertures correspond to the antenna and the multiple beam forming correspond with the number N of multiple receive beams. Echoes correspond to the backscattered pulses.) includes 
receiving a plurality of received pulses (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”) 

by a dual-band antenna.
However, in a related field of endeavor, Kulstam et al. teaches by a dual-band antenna (Kullstam et al. 0014 “FIG. 2 is a block diagram showing an exemplary dual-band SAR imaging method having a processing system”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. in view of the imaging mode capabilities of Rubel et al. and the SAR imaging method of Calabrese with the dual-band antenna design of Kullstam et al. for the advantage of creating multiple levels of pointing accuracy of a beam for a target (Abstract). 

Regarding claim 7, Suess et al., in view of Calabrese and in further view of Kullstam et al. teaches The method of claim 6. 
Suess et al. further teaches wherein receiving a plurality of received pulses (Suess et al. 0050 “the antenna receives at the same time echos which are generated from subsequent pulses”; The echos corresponds to a plurality of receiving pulses because the echos are generated by pulses and the plurality is explicit.) 
receiving a plurality of received pulses by at least one of an X-band or an L-band antenna (0102 “The radiator could be mounted on a honeycomb carbon-fiber sandwich, which provides the necessary mechanical support (see FIG. 8). In a first estimate the described structure in X-band would weight about 8 kg/m.sup.2 and is less then 30 mm thick.”).  
Suess et al., in view of Rubel et al. and in further view of Calabrese does not teach by a dual-band antenna.
by a dual-band antenna (Kullstam et al. 0014 “FIG. 2 is a block diagram showing an exemplary dual-band SAR imaging method having a processing system”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. in view of the imaging mode capabilities of Rubel et al. and the SAR imaging method of Calabrese with the dual-band antenna design of Kullstam et al. for the advantage of creating multiple levels of pointing accuracy of a beam for a target (Abstract). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suess et al. (US-20040150547), in view of Rubel et al. (US-20180259639), in further view of Calabrese (US-20160109570), and in further view of Fox et al. (US-20090009391).

Regarding claim 17, Suess et al., in view of Rubel et al. and in further view of Calabrese teaches The SAR system of claim 15. 
Suess et al. further teaches wherein the 
spaceborne SAR antenna on one of a satellite, a spacecraft, and a space station satellite (Suess et al. fig. 6 “satellite”).
Suess et al. does not explicitly teach the SAR processor, SAR controller and co-hosted.
However, in a related field of endeavor, Rubel et al. teaches 
the SAR processor (Rubel et al. 0053 “The processor can take the form of an FPGA and/or a microprocessor”),
SAR controller (Rubel et a. 0049 “FIG. 3 illustrates that a Mission Control center can be used to interact with the at least one Ground Station and thereby control the operation of the constellation of satellites”; 0048 “FIG. 3 illustrates an imaging satellite system—whereby at least one satellite includes a SAR system that utilizes superchirps, and operable to image in strip map and/or spotlight modes—that interfaces with a single ground station.”; The Mission Control Center and its relevant features to control the SAR system, for example switching between imaging modes, correspond to the SAR controller because the features control the operations of the SAR system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. with the imaging mode capabilities of Rubel et al. for the advantage of avoid aliasing at pulse repetition rates that are below the Nyquist rate (0037). 
Suess et al., in view of Rubel et al. and in further view of Calabrese does not teach co-hosted.
However, in a related field of endeavor, Fox et al. teaches the SAR processor, and the SAR controller are co-hosted with the spaceborne SAR antenna on one of a satellite, a spacecraft, and a space station (0185 “An antenna controller 270 in the receiver/exciter is connected to the main spacecraft bus processor through control bus 260 to permit control and monitoring of the SAR imaging method.”; 0207 “FIG. 5A shows an arrangement of active antenna nodes on the rear face 125 of an antenna panel 105 . . . The arrangement shown is typical for a synthetic aperture radar application.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SAR instrument architecture of Suess et al. in view of the imaging mode capabilities of Rubel et al. in further view the SAR imaging method of Calabrese with the SAR imaging method of Fox et al. for the advantage of inhibiting signal interference between the transmit and receive signals (Abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclose:
Brovko et al. (US-6888490) discloses “A synthetic aperture radar (SAR) image of a wide coverage area is acquired during a frame containing a first plurality of ambiguities induced in the SAR 
Willey, Sr. et al. (US-4178581) discloses “A microwave landing system employing a phased array antenna for the generation of narrow, scanning guidance beams in which broad beam antennas used for transmitting identification signals, fly-left, fly-right guidance signals and the like with broad coverage are eliminated by applying spoiling phases to the phase shifters of the array thereby broadening the beam shape of the array to a pattern substantially identical to the pattern of a broad beam antenna formerly used. The spoiling phases are applied to the array in the time slots allocated to transmission of broad beam signals and the broad beam signals are then transmitted by the array. The spoiling phases are removed from the array during the time slots allocated to transmission of narrow scanning beams and the narrow scanning beams are then transmitted by the array. Computation of spoiling phases to provide particular patterns for particular antennas is disclosed. (See abstract).”
Krikorian et al. (US-20060273946) discloses “A radar on a moving platform for three dimensional target recognition of a target on a flat or sloping terrain is described. The target is illuminated from a plurality of locations to generate images at many aspect angles. The radar is positioned at a low grazing angle with respect to the target for generating a shadow of the target on the 
Kraus et al. (TerraSAR-X Staring Spotlight Mode Optimization
and Global Performance Predictions) discloses “For the TerraSAR-X mission, a new staring spotlight mode has been implemented delivering very high azimuth resolution. Detailed performance analyses have been conducted to optimize the commanding parameters for this mode. Compared to the previously available TerraSAR-X imaging modes, staring spotlight requires operating the instrument with minimum margins and at the edge of the specifications, the radar has been designed for. Therefore, an additional step—a global acquisition simulation and analysis—is introduced during the operationalization to ensure the suitability of the derived commanding parameters on a global scale. This paper gives an overview of SAR performance analyses conducted for the mode optimization and implementation phases and presents a novel global performance assessment approach, which is generally applicable for the verification of operational SAR modes. Additionally, measurement results and exemplary acquisitions are shown. (See abstract).”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571) 270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.A.S./Examiner, Art Unit 4183                                                                                                                                                                                                        
/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        9/15/2021